Notice of Pre-AIA  or AIA  Status
 	The present application 16/526,407, filed on 7/30/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                         (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 15/273,837 filed on 09/23/2016 is now US PAT 10572354 15/273,837 is a CON of US Application # 14/942,483 filed on 11/16/2015 is now US PAT 9477555
 	On 29 April, 2022, during telephone conversation with Applicant’s attorney George S Blasiak,  Examiner agreed to issue another non-final office action due to claim 8 was not subject to amendment.
DETAILED ACTION
Claims 1-4,6-15,19-22 are pending in this application, canceled claims 5,16-18
Examiner acknowledges applicant’s after final amendment filed on 4/21/2022
Drawings
The Drawings filed on 7/30/2019 are acceptable for examination purpose



Information Disclosure Statement

The information disclosure statement filed on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with previous Office Action.
Response to Arguments
Applicant's After final amendment and remarks  filed 4/21/2022 have been fully considered , for examiners’ response see discussion below:
Note: claim 5 stand canceled as filed on 4/21/2022, however, claim 5 limitations appears in the amended claim 1, therefore, examiner presenting arguments based on the amended claim 1.
a)  At page 12-14, claim 5, applicant argues:
	Examiner has failed to identify any particular teaching elements of Wang regarded to satisfy “the policy classifies the client data into plurality of components

Examiner’s response:
	As to the above argument (a), the prior art of Wang configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery (fig 5, col 9, line 39-55, col 10, line 8-20),It is noted that the prior art of Wang teaches creation of replication policy associated with the defined device set groups (col 10, line 1-7).  The replication policy including control policy, schedule policy, application policy, session policy element 410,412,414, 416 respectively (Wang: col 10, line 16-20), therefore, the prior art of Wang policy classification with respect to replication data.

b) At page 14, claim 5, applicant argues:
	Examiner has failed to identify any particular teaching elements of Wang regarded to satisfy “wherein the policy associates each of the components of the client data with a respective essentialness score, essentialness score as being assessed in the content of respective impact of the components on performing the selected service at the target site”
Examiner’s response:
 	As to the above argument (b), as best understood by the examiner, It is however, noted that both Wang, Laicher  do not disclose “wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site”, although, Wang teaches create replication policy (fig 6, col 10, line 1-7) and defines policy categories for application, session, and control policy (Wang: fig 7, col 10, line 8-15 may corresponds to policy classifying).  On the other hand, Raut disclosed “wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site” (Raut :col 5, line 15-22 , fig 4, col 8, line 8-20, line 52-67, col 9, line 1-15, col 9, line 16- 24 - Raut teaches defining policy related to backup or achieving  and recovering data of specific event of failover policy essentially is overall disaster recovery, further Raut teaches disaster recovery priorities particularly disaster recovery site management supports priority score comparison module, failover policy storage module, failover policy update module.  The prior art of Raut teaches priority score comparison module determines highest priority score is ranked and applying the respective policy in performing health checks, impact of the failover in a priority order at the target disaster recovery site element 330, 340, essentialness score may corresponds to Raut’s priority score driven by the policy associated with disaster recovery site)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings managing disaster recovery failover policy identifying several disaster recovery sites of the host data of Raut et al., into users of Wang, Laicher  because that would have allowed users of Wang, Laicher to use disaster recovery priority score module associated with the policy that determines performs at least one test on each disaster recovery site identified, calculating results from the test accordingly updating the disaster recovery (Raut: col 3, line 14-28), thereby determines overall health of the disaster recovery site, and available resources (Raut: col 2, line 53-61)  
	Examiner applies above arguments to claim 2-4,6,21-22 depend from claim 1

c) At page 14-15, claim 8, applicant argues:
	Applicant notes that the Examiner in the statement of rejection has not identified any element of Wang in the cited sections regarded to satisfy at least the elements of “selected service”, “the one or more selected service for the source site” or the “policy for the selected service as configured by the target site” as recited by the applicant in the context of “ascertaining, on a source site, one or more selected service for the source site amongst one or more provided service offered by a target site; recording changes in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site”. Accordingly, applicant respectfully notes that the Examiner has not addressed at least the elements of “ascertaining, on a source site, one or more elected service for the source site amongst one or more provided service offered by a target site; recording changes in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site.”
Examiner’s response:
	As to the above argument (c), the prior art of  Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services   (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23) corresponds to selected services…….target site identical to instant specification source site and target site connected in a network environment (spec: fig 1).  The prior art of  Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery (fig 5, col 9, line 39-55, col 10, line 8-20) reads on the limitation policy for the ………….target site; The prior art of Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30) reads on supplying the changes of the client……client site.
	Examiner applies above arguments to claims 9-13 depend from claim 8
d) At page 15, claim 15, applicant argues:
	“Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of “ascertaining, on a source site, one or more selected service for the source site amongst one or more provided service offered by a target site, wherein the one or more selected service includes a disaster recovery service; recording changes in the source site of client data that are relevant to a selected service of the one or more selected service based on a policy for the selected service as configured by the target site; and supplying the changes of the client data from the recording to the target site that performs the selected service for the client site; and performing the disaster recovery service in the target site by use of one or more of a replicated data volume, replicated log volume, or a reconstructed index volume”
Examiner’s response:
	As to the above argument (d), the prior art of wang teaches replication data management system including source site and target sites connected in a network  enverionment  supporting disaster tolerance architecture as detailed  col 5, line 42-44, fig 1, data storage system element 119 corresponds to source or primary system, the prior art of Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23).  Prior art of  Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery (fig 5, col 9, line 39-55, col 10, line 8-20).  The prior art of Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30)
 	It is noted that the prior art of Wang does not disclose “wherein the one or more selected service includes a disaster recovery service”, “performing the disaster recovery service in the target site by use of one or more of a replicated data volume, replicated log volume, or a reconstructed index volume”, although  ( Wang teaches data replication management configured to include disaster tolerant architecture, particularly if DRM server and/or DRM agent failure, replication continues fig 21, 26-27, col 26, line 31-35).  On the other hand, Laicher disclosed “wherein the one or more selected service includes a disaster recovery service” (Laicher: Abstract, 0024,0032, fig 3 – Laicher teaches disaster recovery architecture that allows to setup and delivery of disaster recovery  managed in a cloud delivery environment); “performing the disaster recovery service in the target site (Laicher: fig 1, 0029,0040 – Laicher teaches disaster recovery among multiple data center element 114A-B, rebuilding high availability setup) 
by use of one or more of a replicated data volume, replicated log volume, or a reconstructed index volume”(Laicher: 0073, fig 9-10,0071, 0073)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of disaster recovery  state information managing in a cloud delivery environment of Laicher et al., into managing replication data storage failover protection of software agents in a network environment  particularly network cloud of Wang et al., because that would have allowed users of Laicher to interaction between data centers and applications and updating any changes to the instance of source and/or primary database are replicated to the clients of the second data center  (Laicher: Abstract), while maintaining cloud integration of different data centers, quickly detect, and restoring the services on failover to the disaster recovery side (Laicher : 0037-0038)
	Examiner applies above arguments to claim 19 depend from claim 15
Statutory Review under 35 USC § 101
Claim 1-4,6-7,21-22 is directed to a method and have been reviewed appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions

Claims,8-14 is directed to system and have been reviewed .
Claims 8-14 appear to be statutory, as the computer system includes hardware as disclosed in specification ¶ 0058-0059

Claims,15,19-20 is directed to computer program product comprising a computer readable storage medium 
 	Claims 15,19, 20  appear to be statutory  as computer program product includes hardware and software as disclosed in specification ¶ 0061-0062

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,6,21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010 in view of Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015 in view of Raut et al., (hereafter Raut), US Patent No. 9,424,152 filed on Oct,2012.

As to claim 1, Wang teaches a system which including “ A computer implemented method comprising” (fig 1 – Wang teaches data storage, servers connected in a network environment):
 	“ascertaining, by one or more processor running on a source site,(col 5, line 42-44, fig 1, data storage system element 119 corresponds to source or primary system) one or more selected service for the source site amongst one or more provided service offered by a target site” (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23 – Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services);
 	“recording, by the one or more processor” (fig 1, col 7, line 40-46) , in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site (fig 5, col 9, line 39-55, col 10, line 8-20 – Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery); “resulting from input/output requests while the source site services end users” (Wang: col 13, line 1-3,line 4-12 – Wang teaches replication process between source to the target particularly selecting replication mode including policy mode, priority mode and like, if the changes occurs synchronization takes place for example if the policy mode set to incremental, the replication mode is set to incremental process, while frequency of replication may be based on defining policy (Wang: col 17, line 8-10) and
 	“supplying, by the one or more processor, the client data from the recording to the target site that performs the selected service for the client site” (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30 – Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery).   
 	It is however, noted that Wang does not disclose “wherein the changes in the source site of the client data include changed client data”, although Wang teaches synchronization between source and target sources with various replication modes  that including policy mode (col 15, line 40-45).  On the other hand, Laicher et al., disclosed “wherein the changes in the source site of the client data include changed client data” (0032, line 1-4,0035,0085 – Laicher teaches disaster recovery management network where primary and disaster connected to the data center.  The prior art of Laicher teaches end-to-end disaster recovery defining multiple phases to detect changes including in databases and/or applications onto different servers within the network, further replicate when a change occurs as detailed in 0035.  Laicher teaches interaction between applications and users based on access control parameters for example any changes and update based on interactions.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of disaster recovery  state information managing in a cloud delivery environment of Laicher et al., into managing replication data storage failover protection of software agents in a network environment  particularly network cloud of Wang et al., because that would have allowed users of Laicher to interaction between data centers and applications and updating any changes to the instance of source and/or primary database are replicated to the clients of the second data center  (Laicher: Abstract), while maintaining cloud integration of different data centers, quickly detect, and restoring the services on failover to the disaster recovery side (Laicher : 0037-0038)
 	It is however, noted that both Wang, Laicher  do not disclose “wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site”, although, Wang teaches create replication policy (fig 6, col 10, line 1-7) and defines policy categories for application, session, and control policy (Wang: fig 7, col 10, line 8-15 may corresponds to policy classifying).  On the other hand, Raut disclosed “wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site” (col 5, line 15-22 , fig 4, col 8, line 8-20, line 52-67, col 9, line 1-15, col 9, line 16-24 – Raut teaches defining policy related to backup or achieving  and recovering data of specific event of failover policy essentially is overall disaster recovery, further Raut teaches disaster recovery priorities particularly disaster recovery site management supports priority score comparison module, failover policy storage module, failover policy update module.  The prior art of Raut teaches priority score comparison module determines highest priority score is ranked and applying the respective policy in performing health checks, impact of the failover in a priority order at the target disaster recovery site element 330, 340, essentialness score may corresponds to Raut’s priority score driven by the policy associated with disaster recovery site)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings managing disaster recovery failover policy identifying several disaster recovery sites of the host data of Raut et al., into users of Wang, Laicher  because that would have allowed users of Wang, Laicher to use disaster recovery priority score module associated with the policy that determines performs at least one test on each disaster recovery site identified, calculating results from the test accordingly updating the disaster recovery (Raut: col 3, line 14-28), thereby determines overall health of the disaster recovery site, and available resources (Raut: col 2, line 53-61)  

As to claim 2, Wang disclosed 
“obtaining information on the one or more selected service from a client of the source site by prompting the client with the one or more provided service” (col 25, line 21-42, col 26, line 31-35 – Wang teaches replication process defining replication policies included in the disaster tolerant environment) .

As to claim 3, Wang disclosed:    
“receiving a demand to perform the one or more selected service from a client of the source site service in preparation of a specific occasion” (col 12, line 47-51, col 13, line 4-12 – Wang teaches replication services based on selection and creation of replication policies and selection of replication choices).

As to claim 6, Wang disclosed  “wherein the policy classifies the client data into a plurality of components, and wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site” (fig 14, col 18, line 55-65, col 19, line 7-13,line 18-22,line 24-35, col 20, line 50-56).

As to claim 21, Laicher disclosed “wherein the changed data in the source site of the client data includes changed client data resulting from file changes while the source site services end users” (fig 16, 0084-0085 – Laicher teaches network file system and related data from the data center, also tracks changes to the instance of the data records and/or data file).

Claim 4,  is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010, Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015, Raut et al., (hereafter Raut), US Patent No. 9,424,152 filed on Oct,2012 in view of Young et al., (hereafter Young), US Pub.No. 2011/0197280 published Aug,2011

As to claim 4, the combination of Wang, Laicher, Raul  disclosed:
 	 “wherein the one or more provided service is selected from the group consisting of a disaster recovery service’ (Wang: col 25, line 35-45, col 26, line 30-40, fig 21 – Wang teaches replication services  implemented in disaster tolerant methods to protect and save data; Raut: fig 1, fig 3, col 7, line 34-41 – Raul teaches multiple disaster recovery sites such as elements 330,340,350) and “at least one value-added service, and wherein the at least one value-added service, a compressibility estimation service” (Wang: col 26, line 52-58, col 27, line 7-12, line 34-38 – Wang teaches mobile agent associated with DRM agent executing the selected session performing data replication service ensuring data security using encryption, while Raut col 11, line 17-30 - teaches calculation of priority score performed based on the results of the health check of the disaster recovery sites may return value added to the priority score).  It is however, noted that Wang, Laicher, Raut  do not disclose ”virus scanning service, an eDiscovery service”.  On the other hand, Young disclosed  ”virus scanning service, an eDiscovery service” (fig 7, 0064-0065 – Young teaches performing virus scanning function  i.e., scan media, documents for secure data for example classified, sensitive or confidential data, while ensuring these functionalities, installing additional software for example  eDiscovery software provides encryption services, additional authorization to manage the transferring of secure/confidential data on or off the secure network) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of network managed antivirus software to the central management servers of Young et al., with managing replication data storage failover protection of software agents in a network environment of Wang et al., disaster recovery managed on cloud environment of Laicher et al.,  and managing disaster recovery failover policy of Raut because all the prior art of references Wang, Laicher, Raut and Young supports data storage management in a network environment (Wang: Abstract, fig 1, fig 4; Laicher: Abstract; Raul: fig 1-2;and Young: Abstract,  fig 1).    Because both Wang, Laicher, Raul and Young teaches data storage, protecting data, it would have been obvious to add and/or include malware or virus scanning media and related data using network managed antivirus, thereby preventing vulnerable to attacks , protecting data and increasing data security in a network environment (Young: 0007-0008), thus improves quality and reliability of storage data. 

Claim 5 (cancelled)

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010 Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015, Raut et al., (hereafter Raut), US Patent No. 9,424,152 filed on Oct,2012 in view of Kitamura, US Pub.No. 2007/0214384 published Sep,2007

As to claim 22, Laicher disclosed “wherein the changed data in the source site of the client data includes changed client data resulting from data file changes and data file changes while the source site services end users( fig 16, 0084-0085 - Laicher teaches network file system and related data from the data center, also tracks changes to the instance of the data records and/or data file)
It is however, noted that Wang, Laicher, Raut do not disclose “root disk file changes and data disk file changes”.  On the other hand, Kitamura disclosed “root disk file changes and data disk file changes” (fig 11-13, 0068-0069, 0071-0075,0076 – Kitamura teaches root file system to the disk particularly root directory resides in the file server, also Kitamura teaches root file data structure as shown in fig 13)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of backup data in a clustered file system of Kitamura into users of Wang, Laicher, Raut because that would have allowed users of Wang, Laicher, Raut to use backup operations particularly storage volumes of each file server that manager its own local file system, while protocol may allow creation of common agent used in the central backup application to different file server  (0009, 0037), thereby specific required directory or subdirectories from each local file system accessed instead whole file system, thus allows to manage not only backup system, but also specific metadata region in the disks using local file system (0037-0038).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10,12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010.

As to claim 8, Wang teaches a system which including “ A computer implemented method comprising” (fig 1 – Wang teaches data storage, servers connected in a network enverionment):
 	“ascertaining, by one or more processor running on a source site,(Wang: col 5, line 42-44, fig 1, data storage system element 119 corresponds to source or primary system) one or more selected service for the source site amongst one or more provided service offered by a target site” (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23 – Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services);
 	“recording, by the one or more processor” (fig 1, col 7, line 40-46 ) , changes in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site (fig 5, col 9, line 39-55, col 10, line 8-20 – Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery); and
 	“supplying, by the one or more processor, the changes of the client data from the recording to the target site that performs the selected service for the client site” (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30 – Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery)

As to claim 9,  Wang disclosed 
“obtaining information on the one or more selected service from a client of the source site by prompting the client with the one or more provided service” (col 25, line 21-42, col 26, line 31-35 – Wang teaches replication process defining replication policies included in the disaster tolerant environment) .

As to claim 10, Wang disclosed:    
“receiving a demand to perform the one or more selected service from a client of the source site service in preparation of a specific occasion” (col 12, line 47-51, col 13, line 4-12 – Wang teaches replication services based on selection and creation of replication policies and selection of replication choices).

As to claim 12, Wang disclosed “ wherein the policy dictates a manner in which how the changes, respective to components in the client data, are to be replicated to the target site in order to minimize a cost to perform the selected service at the target site” (fig 6,fig 16, col 25, line 19-24,line 31-51 – Wang teaches replication process particularly defining replication policy, also calculates invalid data between source and target storage system, amount of time for the replication process decides cost minimization)  .

As to claim 13, Wang disclosed  “wherein the policy classifies the client data into a plurality of components, and wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site” (fig 14, col 18, line 55-65, col 19, line 7-13,line 18-22,line 24-35, col 20, line 50-56).

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010, in view of Young et al., (hereafter Young), US Pub.No. 2011/0197280 published Aug,2011

As to claim 11, Wang, Raul  disclosed:
 	 “wherein the one or more provided service is selected from the group consisting of a disaster recovery service’ (Wang: col 25, line 35-45, col 26, line 30-40, fig 21 – Wang teaches replication services  implemented in disaster tolerant methods to protect and save data) and “at least one value-added service, and wherein the at least one value-added service, a compressibility estimation service” (Wang: col 26, line 52-58, col 27, line 7-12, line 34-38 – Wang teaches mobile agent associated with DRM agent executing the selected session performing data replication service ensuring data security using encryption).  It is however, noted that Wang, does not disclose ”virus scanning service, an eDiscovery service”.  On the other hand, Young disclosed  ”virus scanning service, an eDiscovery service” (fig 7, 0064-0065 – Young teaches performing virus scanning function  i.e., scan media, documents for secure data for example classified, sensitive or confidential data, while ensuring these functionalities, installing additional software for example  eDiscovery software provides encryption services, additional authorization to manage the transferring of secure/confidential data on or off the secure network) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of network managed antivirus software to the central management servers of Young et al., with managing replication data storage failover protection of software agents in a network environment of Wang et al., because the prior art of references Wang, and Young supports data storage management in a network environment (Wang: Abstract, fig 1, Young: Abstract,  fig 1).    Because both Wang, Young teaches data storage, protecting data, it would have been obvious to add and/or include malware or virus scanning media and related data using network managed antivirus, thereby preventing vulnerable to attacks , protecting data and increasing data security in a network environment (Young: 0007-0008), thus improves quality and reliability of storage data. 







Claim(s) 15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Patent No. 7827136 published Nov,2010 in view of Laicher et al., (Laicher), US Pub.No. 2016/0306719 filed on Apr,2015. 

As to claim 15, Wang teaches a system which including ”a memory” (Wang: col 5, line 5-6);
	“one r more processor in communication with memory” (Wang: col 5, line 18-21);
	“program instructions executable by the one or more processor via the memory to perform a method comprising” (Wang: col 5, line 5-21);
	“ascertaining, on a source site, one or more selected service for the source site,(Wang: col 5, line 42-44, fig 1, data storage system element 119 corresponds to source or primary system)  amongst one or more provided service offered by a target site” (fig 1, fig 4E, col 5, line 42-46, col 9, line 16-23 – Wang teaches local and remote data storage systems corresponds to source and target sites connected in a network environment, particularly data backup, symmetric data replication providing services);
	“recording changes in the source site of client data that are relevant to a selected service of the one or more selected service based on a policy for the selected service as configured by the target site” (fig 5, col 9, line 39-55, col 10, line 8-20 – Wang teaches local and remote system devices configuration of local and remote mirrors assigning respective source devices defining specific policy associated with application replication policy, session policy as detailed in fig 7, col  10 line 8-20, process of replication and defining replication policy corresponds to selected service based on policy during disaster recovery)
	“supplying the changes of the client data from the recording to the target site that performs the selected service for the client site” (fig 14A-C, col 18, line 30-37, line 55-65, col 19, line 18-30 – Wang teaches graphical user interface supporting control, monitor, setup, alarm including policy list, after selecting appropriate fields, choices, changes of data monitored and/or stored, as noted above Wang supports replication process defining replication policy as service during disaster recovery);   
	It is however, noted that Wang does not disclose “wherein the one or more selected service includes a disaster recovery service”, “performing the disaster recovery service in the target site by use of one or more of a replicated data volume, replicated log volume, or a reconstructed index volume”, although  ( Wang teaches data replication management configured to include disaster tolerant architecture, particularly if DRM server and/or DRM agent failure, replication continues fig 21, 26-27, col 26, line 31-35).  On the other hand, Laicher disclosed “wherein the one or more selected service includes a disaster recovery service” ( Laicher: Abstract, 0024,0032, fig 3 – Laicher teaches disaster recovery architecture that allows to setup and delivery of disaster recovery  managed in a cloud delivery environment); “performing the disaster recovery service in the target site (Laicher: fig 1, 0029,0040 – Laicher teaches disaster recovery among multiple data center element 114A-B, rebuilding high availability setup) 
by use of one or more of a replicated data volume, replicated log volume, or a reconstructed index volume”(Laicher: 0073, fig 9-10,0071, 0073)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of disaster recovery  state information managing in a cloud delivery environment of Laicher et al., into managing replication data storage failover protection of software agents in a network environment  particularly network cloud of Wang et al., because that would have allowed users of Laicher to interaction between data centers and applications and updating any changes to the instance of source and/or primary database are replicated to the clients of the second data center  (Laicher: Abstract), while maintaining cloud integration of different data centers, quickly detect, and restoring the services on failover to the disaster recovery side (Laicher : 0037-0038)

Claim 16 (canceled)

Claim 17 (canceled)

Claim 18 (canceled)

As to claim 19,Wang disclosed “ wherein the policy dictates a manner in which how the changes, respective to components in the client data, are to be replicated to the target site in order to minimize a cost to perform the selected service at the target site” (fig 6,fig 16, col 25, line 19-24,line 31-51 – Wang teaches replication process particularly defining replication policy, also calculates invalid data between source and target storage system, amount of time for the replication process decides cost minimization)  


Allowable Subject Matter
Claims 7,14,20 objected to as being dependent  upon a rejected base claim  but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for allowance:
	The prior art of reference(s) do not teach claim 7,14,20 limitation “wherein the respective essentialness score associated with each of the components of the client data is classified into three degrees, wherein the highest essentialness score indicates that any component of the client data having the highest essentialness score must be present at the target site to perform the selected service, wherein a next highest essentialness score indicates that any component having the next highest essentialness score is not necessary at the target site but can be beneficial to perform the selected service, and wherein a lowest essentialness score indicates that any component having the lowest essentialness score has no impact on performing the selected service at the target site”










Conclusion
The prior art made of record
				a.  	US Pub No. 		7827136
				b. 	US Pub. No. 		2011/0197280
				c. 	US Pub.No. 		2016/0306719	 	
				d. 	US Pub.No. 		2007/0214384
				e. 	US Patent No.  	9,424,152













 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154